Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155340                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  JAMES FARRIS,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                  SC: 155340
                                                                     COA: 329816
                                                                     Antrim CC: 14-008902-NM
  COUNTY OF ANTRIM and WILLIAM M.
  HERRERAN,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 10, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
           s0209
                                                                                Clerk